The action of the Court below upon a collateral issue, is not reviewable by writ of error while the cause is pending below. Such a case being brought up, the writ of error was dismissed without prejudice to plaintiff’s right to file a bill of exceptions pendente liie under section 4191, Revised Code. (R.)The action of ejectment was not tried. Because the cause was still pending below, this Court dismissed the writ of error here. Counsel for plaintiff in error asked this Court so to shape its order of dismissal as to allow them to file a bill of exceptions pendente lite. The Court dismissed the cause because prematurely here, “without prejudice to any legal right the plaintiff may have to file his exceptions in the Superior Court under section 4191 of the Code.”